DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Non-Final Office Action in response to the communication received on November 9, 2020.  
Claims 1 and 10 have been amended.  
Claims 8-9 have been cancelled.
Claims 1-7 and 10-11 are pending.

Response to Amendment
Amendments to Claims 1 and 10 are acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
a) receiving, 
b) receiving,
c) receiving, subscriber identifier and, as a profile identifier, either an identifier relating to a dedicated profile or an identifier relating to a profile type; 
d) sending, 
e) sending, 
f) associating,
g) sending,
h) enabling or activating, by the target the associated updated profile; and 
i) sending, 
Claim 1 is directed to a series of steps for providing an updated profile, which is a commercial interaction of providing updated data and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of servers does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the servers are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving and sending information from a series of servers, do not add significantly more to the exception because these are well-understood, routine, 

Independent Claim 10 recites a system that perform substantially the same steps as Claim 1, and is thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-7 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-7 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claim 11 depends from rejected Claim 10 and fails to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which it depends.  Therefore Claim 11 is rejected for the same reasons as stated in the rejection of Claim 10 from which it depends.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No.  2015/0281942 to “Lee”, in view of U.S. Pat. Pub. No. 2016/0021484 to Park (Included in Applicant’s IDS dated January 30, 2019), and further in view of U.S. Pat. Pub. No.  2006/0007870 to “Roskowski”.

As per Claims 1 and 10 Lee discloses a method and system for downloading an updated profile to a device or chip, as a target, the chip being incorporated within or coupled to the device,
wherein the method comprises the following steps:

b) receiving, from the first server or another server connected to the first server, by a second server, data for provisioning the second server for the subscriber (Lee: [0053], the profile provider transfers the eUICC ID and MSISDN to the PM);
e) sending, from the second server to the third server, the at least one data update (Lee: [0054] the profile management software enables a profile download);
f) associating, by the third server, the at least one data update and a profile and getting thus an associated updated profile, the updated profile including the at least one data update (Lee: [0054] the profile management software enables a profile download, [0066] stores data occurring while executing a program such as URLs of network providers in which the user wants to subscribe to the profile data, thus the data occurring while executing is a data update of the profile, and will be available for future downloads of the profile); 
g) sending, from the third server to the target, the associated updated profile (Lee: [0054] the PM (profile manager) provides a profile to the eUICC);
h) enabling or activating, by the target the associated updated profile (Lee: [0054], the eUICC completes installation of the profile and [0019] the method includes receiving, from a terminal, at least one of identification information of an eUICC, identification 
i) sending, from the target, to the second server a message for informing that the associated updated profile is activated (Lee: [0054], the eUICC completes installation of the profile and [0019] the method includes receiving, from a terminal, at least one of identification information of an eUICC, identification information of the terminal, a profile manager address, and a subscriber information; and enabling the terminal to subscribe to a network based on the subscriber information).

Lee fails to disclose a method and system for downloading an updated profile, wherein the method comprises the following steps:
a) the enrolment request including a request to launch or initiate a process for downloading an updated profile to the target;
c) receiving, from the first server or another server connected to the first server, by a third server, a command for downloading an updated profile accompanied with the subscriber identifier and, as a profile identifier, either an identifier relating to a dedicated profile or an identifier relating to a profile type;
d) sending, from the third server to the second server, a request for getting at least one data update accompanied with the subscriber identifier.

Park teaches a method and system for downloading an updated profile, wherein the method comprises the following steps:

d) sending, from the third server to the second server, a request for getting at least one data update accompanied with the subscriber identifier (Park: [0152]-[0154], the mobile communication service provider updates information for providing a communicator service to the user equipment by updating an activation field corresponding to IMSI information mapped with the profile identifier to an authentication server, therefore the profile is updated to associate the product identifier and the profile identifier).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lee to include receiving a command for downloading a data update accompanied by a subscriber identifier and requesting a data update accompanied with the subscriber identifier as taught by Park, when downloading an updated profile as taught by Lee with the motivation of providing a profile of a user of user equipment in advance in a wireless communication system (Park: [0016], lines 1-5) by a mobile communication service provider preforming approval for the product purchase processing request information and updating information for providing a communication service to the user equipment after receiving the product purchase processing request (Park: [0152], lines 1-8).

Lee and Park fail to disclose a method and system for downloading an updated profile, wherein the method comprises the following steps:
the enrolment request including a request to launch or initiate a process for downloading an updated profile to the target.

Roskowski teaches a method and system for downloading an update profile, wherein the method comprises the following steps:
a) the enrolment request including a request to launch or initiate a process for downloading an updated profile to the target (Roskowski: [0047], upon initial activation of a device downloading one or more profiles to the device, [0111] where the new or updated profile is transmitted to the identified target device).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Lee and Park to include launching or initiating the download of an updated profile as taught by Roskowski, when downloading profile as taught by Lee and Park with the motivation of improving quality of service (Roskowski: [0005], lines 18-20) by receiving and responding to requests for collection profiles from SQC enabled devices (Roskowski: [0047], lines 11-13) and transmitting the new or updated profilce to the identified target devices (Roskowski: [0111], lines 1-4).

As per Claim 2, Lee discloses the method, wherein, prior to the step g), the target sends, to the third server, a request for downloading an updated profile (Lee: [0054], Fig. 4).

As per Claim 3, Lee fails to disclose but Park teaches the method, wherein the at least one data update includes at least one element of a group comprising an application for sending to the second server a message for informing that the associated updated profile is activated, data for identifying a subscriber, at least one key for authenticating the subscriber, at least one roaming profile, at least one application, at least one file, at least one patch relating to an Operating System and at least one patch relating to at least one application supported by the target (Park: [0152]-[0154]).

The motivation to combine the teachings of Park within the Lee reference is discussed in the rejection of Claims 1 and 10, and incorporated therein.

As per Claim 4, Lee discloses the method, wherein the subscriber identifier includes at least one element of a group comprising an MSISDN, a URI, a URL, an IMPI, an IMPU, a NAI and at least one identifier relating to the (Lee: [0053]).

Lee fails to disclose the method, wherein the profile identifier includes at least one element of a group comprising an ICCID, a profileType, an IMEI, an IMEISV, a MEID, an ESN/UIMID/EUMID and an elD.



The motivation to combine the teachings of Park within the Lee reference is discussed in the rejection of Claims 1 and 10, and incorporated therein.

As per Claim 5, Lee fails to disclose but Park teaches the method, wherein the step f) comprises at least one of the following steps: concatenating the at least one data update and the profile, processing the at least one data update and the profile by removing at least one piece of duplicate data, and processing the at least one data update and the profile by deciphering and/or enciphering the at least one data update and/or the profile (Park: [0139]).

The motivation to combine the teachings of Park within the Lee reference is discussed in the rejection of Claims 1 and 10, and incorporated therein.

As per Claim 6, Lee fails to disclose but Park teaches the method, wherein the method further comprises a step in which the second server sends to the first server, the third server and/or the target a message for acknowledging a receipt of the message for informing that the associated updated profile is activated (Park: [0156]). 



As per Claim 7, Lee fails to disclose but Park teaches the method, wherein, the chip, as the target, including at least one Issuer Security Domain, the Issuer Security Domain storing the associated updated profile, the message for informing that the associated updated profile is activated comprises “/Activated?chip=chipnumber;eID-eIDnumber;ICCID-ICCIDnumber;MSISDN=MSISDNnumber;deviceIdentifier=IMEInumber” (Park: [0311]).

The motivation to combine the teachings of Park within the Lee reference is discussed in the rejection of Claims 1 and 10, and incorporated therein.

As per Claim 11, Lee and Park fail to disclose the method, further comprising:
after receiving the command for downloading the updated profile, and prior to sending the request for getting the at least one data update accompanied with the subscriber identifier, receiving, by the third server and from the target, a request for downloading an updated profile.

Roskowski teaches the method, further comprising:
after receiving the command for downloading the updated profile, and prior to sending the request for getting the at least one data update accompanied with the 

The motivation to combine the teachings of Roskowski within the Lee and Park references is discussed in the rejection of Claims 1 and 10, and incorporated therein.


Response to Arguments

Applicant's arguments filed November 9, 2020, that Lee, Parks, and Roskowski fail to disclose any update of the profile prior to its downloading, have been fully considered but they are not persuasive.  Applicant argues that Lee, Park and Roskowski fail to teach the following limitations of Claim 1 and similarly recited independent Claim10:
- a) receiving, by a first server, a message including an enrolment request accompanied with an identifier relating to a subscriber, as a subscriber identifier, the enrolment request including a request to launch or initiate a process for downloading an updated profile to the target; 
- c) receiving, from the first server or another server connected to the first server, by a third server, a command for downloading an updated profile accompanied with the subscriber identifier and, as a profile identifier, either an identifier relating to a dedicated profile or an identifier relating to a profile type; 
- d) sending, from the third server to the second server, a request for getting at least one data update accompanied with the subscriber identifier; 
- e) sending, from the second server to the third server, the at least one data update; 
- f) associating, by the third server, the at least one data update and a profile and getting thus an associated updated profile, the updated profile including the at least one data update; 
- g) sending, from the third server to the target, the associated updated profile; 
 associated updated profile; and 
- i) sending, from the target, to the second server, a message for informing that the associated updated profile is activated.
  Emphasis is indicated using bolding to indicate the portions of each claim element that are argued.  Applicant is arguing that Lee, Park, and Roskowski fail to disclose  downloading an updated profile that includes at least one data update as recited by limiations a, c, d, e, f, g, h, and i.  
- a) receiving, by a first server, a message including an enrolment request accompanied with an identifier relating to a subscriber, as a subscriber identifier, the enrolment request including a request to launch or initiate a process for downloading an updated profile to the target;
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: [0035]).” Lee also discloses “the eUICC 603 is a smart card that…stores personal information….and a data storage unit that stores data occurring while executing a program (Lee: [0066]).”  Thus by storing data occurring while executing a program in an eUICC that information is being stored as part of a profile.  This is the same profile that is provided for download by the Profile Manager (Lee: [0054]).  Thus Lee discloses downloading an updated profile that includes the data updates.

- c) receiving, from the first server or another server connected to the first server, by a third server, a command for downloading an updated profile accompanied with the subscriber identifier and, as a profile identifier, either an identifier relating to a dedicated profile or an identifier relating to a profile type; 
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: [0035]).” Lee also discloses “the eUICC 603 is a smart card that…stores personal information….and a data storage unit that stores data occurring while executing a program (Lee: [0066]).”  Thus by storing data occurring while executing a program in an eUICC that information is being stored as part of a profile.  This is the same profile that is provided for download by the Profile Manager (Lee: [0054]).  Thus Lee discloses downloading an updated profile that includes the data updates.

- d) sending, from the third server to the second server, a request for getting at least one data update accompanied with the subscriber identifier; 
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: 

- e) sending, from the second server to the third server, the at least one data update; 
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: [0035]).” Lee also discloses “the eUICC 603 is a smart card that…stores personal information….and a data storage unit that stores data occurring while executing a program (Lee: [0066]).”  Thus by storing data occurring while executing a program in an eUICC that information is being stored as part of a profile.  This is the same profile that is provided for download by the Profile Manager (Lee: [0054]).  Thus Lee discloses downloading an updated profile that includes the data updates.

- f) associating, by the third server, the at least one data update and a profile and getting thus an associated updated profile, the updated profile including the at least one data update; 


- g) sending, from the third server to the target, the associated updated profile; 
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: [0035]).” Lee also discloses “the eUICC 603 is a smart card that…stores personal information….and a data storage unit that stores data occurring while executing a program (Lee: [0066]).”  Thus by storing data occurring while executing a program in an eUICC that information is being stored as part of a profile.  This is the same profile that 

- h) enabling or activating, by the target the associated updated profile; and 
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: [0035]).” Lee also discloses “the eUICC 603 is a smart card that…stores personal information….and a data storage unit that stores data occurring while executing a program (Lee: [0066]).”  Thus by storing data occurring while executing a program in an eUICC that information is being stored as part of a profile.  This is the same profile that is provided for download by the Profile Manager (Lee: [0054]).  Thus Lee discloses downloading an updated profile that includes the data updates.

- i) sending, from the target, to the second server, a message for informing that the associated updated profile is activated.
This is understood to mean a profile that includes updates.  It is not limited to downloading only portions of the profile that have been updated.  Lee discloses storing “a profile, and the profile contains information included in an UICC.  For example, the profile may include Universal Integrated Circuit Card Identifier (UICCID) information, Universal Subscriber Identity Module (USIM) information, and banking information (Lee: 



Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REVA R MOORE/Examiner, Art Unit 3687                 

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687